TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00009-CR
                                      NO. 03-19-00010-CR



                              Olishea Lashawn Smith, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
       NOS. 77263 & 77264, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Olishea Lashawn Smith seeks to appeal from two judgments of conviction

for murder. See Tex. Penal Code § 19.02(b)(1).

               Rule 26.2 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a criminal case when notice of appeal is filed within 30 days after the day sentence is

imposed or suspended in open court unless a motion for new trial is timely filed. Tex. R. App. P.

26.2(a)(1). Compliance with Rule 26—the timely filing of a notice of appeal—is essential to vest

this Court with jurisdiction. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012);

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996).

               In each of these cases, the trial court imposed sentence on December 3, 2018. No

motion for new trial was filed. The deadline for perfecting appeal, therefore, was January 2, 2019.
See Tex. R. App. P. 26.2(a)(1). Appellant filed her notice of appeal in each of these cases on

January 3, 2019. Thus, appellant’s notices of appeal are untimely.

               Absent a timely filed notice of appeal, we do not obtain jurisdiction to address the

merits of an appeal in a criminal case and can take no action other than to dismiss the appeal for

want of jurisdiction. See Castillo, 369 S.W.3d at 198; Slaton, 981 S.W.2d at 210. Accordingly,

these appeals are dismissed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: February 7, 2019

Do Not Publish




                                                2